DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on November 12, 2020 in response to the first office action on merit.


Remarks
Pending claims for reconsideration are claims 1-31, and 33. Applicant has
Amended claims 1-3, 9-11, 13, 18-19, and 21-31. 
Canceled claim 32. 
Added new claim 33.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 05, 2020 was filed after the mailing date of the application 16/102856 on August 14, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
Applicant’s arguments filed on November 12, 2020 with respect to amended claims have been considered but they are deemed moot in view of the new grounds of rejection (see 103 rejection below).

Claim Interpretation- 35 USC § 112, Sixth Paragraph
Applicant has amended claim 31 which was rejected under 35 U.S.C. 112(f); therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 101
Applicant has amended claims 21-30 which were rejected under 35 U.S.C. 101; therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2 ,11-15, 17-22, 27, 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Oganezov et al. (U.S. Patent Application Publication No.: US 20156/0285929 A1 / or “Oganezov” hereinafter) in view of Rogers et al. (U.S. Patent Application Publication No.: US 2013/0085785 A1 / or “Rogers” hereinafter).
	
Regarding claim 1, Oganezov discloses “A method comprising” (Abstract: a method of disengagement of a meeting participant is disclosed): 
“generating a meeting invite for a conference between a host user and multiple participants, wherein the meeting invite includes an opt-out option for opting out of recording of the conference; sending the meeting invite to the participants” (Fig. 3E: Step 383, and Para 0065:7-10, a is meeting is sent to users with option to participate and not to participate in meeting);
“receiving a response from a first participant of the multiple participants indicating that the first participant opted out of recording of the conference” (Fig. 3E: Step 385, and Para 0065:11-14, users responses with opt-out or opt-in option of recoding the meeting  tallied by the Server Computer 100); 
“and generating a [policy-compliant] recording of the conference by [applying a data compliance policy] that is applicable to the first participant to a recording of the conference so as to obfuscate an identity of the first participant” (Para 0037, a recording is produced without the speech of the opted-out participants).
But, Oganezov fails to specially disclose generating a policy-compliant recording of the conference.

	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of checking to ensure that recorded data during a meeting complies with policy of the compliant entity of Rogers to the system of Oganezov to collect only data that is compliant with the policy of the entity and the ordinary person skilled in the art would have been motivated to combine to avoid collecting sensitive information about an entity.

Regarding claim 2, in view of claim 1, Oganezov in view of Rogers disclose “wherein generating the policy-compliant recording includes: editing one or more attributes associated with the first participant in the recording of the conference to generate the policy-compliant recording of the conference” (Rogers, Para 0133, removes sensitive information).

Regarding claim 11, in view of claim 1, Oganezov in view of Rogers disclose “wherein generating the meeting invite includes: generating the opt-out option in an event that one or more data compliance policies applicable to the conference require that a participant opt out of the recording” (Rogers, Fig. 9; and Para 0115, forgoes recording of the meeting).

Regarding claim 12, in view of claim 1, Oganezov in view of Rogers disclose “wherein generating the meeting invite includes: generating a text with the opt-out option that is descriptive of one or more data compliance policies applicable to the conference” (Rogers, Fig. 9, a message with recording disclaimer).
wherein generating the policy-compliant recording includes: identifying one of the participants that opted out of the recording of the conference as the first participant, wherein the identifying is performed based on one or more participant indicators, and applying the data compliance policy to a portion of speech of the first participant in the recording of the conference that is descriptive of one or more data compliance policies applicable to the conference” (Rogers, Fig. 2;  and Para 0101, data compliance policy is applied to recording).

Regarding claim 14, in view of claim 13, Oganezov in view of Rogers disclose “wherein the one or more participant indicators include IP address of the participants, time at which the participants joined the conference, time at which the participants selected the opt-out option, or one or more server computers through which the response indicating the opt-out option is transmitted and a connection to the conference is established for the participant” (Rogers, Para 0029: collects attendee location information).

Regarding claim 15, in view of claim 13, Oganezov in view of Rogers disclose “wherein identifying the one of the participants includes: determining that one of the participants who joined the conference at a specified start time is the first participant, determining a response time at which the response indicating opt-out is received from the one of the participants, determining that a duration between the specified start time and the response time is below a specified threshold, and determining that the first participant is the one of the participants who opted out of the recording” (Rogers, Para 0101: response is required within certain time period).

further comprising: determining whether to send a copy of the policy-compliant recording to the participants based on a specified data compliance policy” (Oganezov, Para 0034: Shares a copy of the recording).

Regarding claim 18, in view of claim 17, Oganezov in view of Rogers disclose “wherein the determining includes: determining that the first participant complies with the specified data compliance policy and that a second participant of the participants does not comply with the specified data compliance policy, and 
sending a copy of the recording of the conference to the first participant and the copy of the policy-compliant recording to the second participant, wherein the recording of the conference is not edited” (Rogers, Para 0029: rules decides who to share and who not share).

Regarding claim 19, in view of claim 1, Oganezov in view of Rogers disclose “further comprising: determining whether to store the recording of the conference along with the policy-compliant recording based on one or more data compliance policies applicable to the conference; and storing the recording of the conference in addition to the policy compliant recording in an event one or more of the participants comply with the one or more data compliance policies” (Rogers, Para 0133: stores collected data in database).



wherein generating the meeting invite includes: obtaining a first electronic link to an online meeting room of the host from a meeting service, generating a second electronic link for the online meeting room based on the first electronic link, wherein the second link generates, upon selection, a graphical user interface (GUI) having (a) the first electronic link to join the online meeting room of the host and (b) another electronic link to join the online meeting room of the host with the opt-out option, and sending the second electronic link in the meeting invite” (Para 0031).

Regarding claim 21, Oganezov discloses “A non-transitory computer-readable storage medium storing computer-readable instructions comprising” (Para 0077, computer storage media is disclosed): 
“instructions for receiving responses from a set of participants of multiple participants invited for a conference by a host, the responses indicating that the set of participants opted out of recording of the conference” (Fig. 3E: Step 383, and Para 0065:7-10, a is meeting is sent to users with option to participate and not to participate in meeting); 
“instructions for identifying one of the set of participants that opted out of the recording of the conference as a first participant, wherein the identifying is performed based on one or more participant indicators” (Fig. 3B: Step 330; and Para 0020, determination is made whether a user is opting out of recording or not);
“instructions for determining a [data compliance policy[ applicable to the first participant based on a metadata indicator associated with a meeting invite for the conference” (Fig. 3E: Step 385, and Para 0065:11-14, users responses with opt-out or opt-in option of recoding the meeting  tallied by the Server Computer 100);
“and instructions for generating a [policy-compliant recording] of the conference by applying the data compliance policy to a recording of the conference so as to obfuscate an identity of the first participant” (Para 0037, a recording is produced without the speech of the opted-out participants).
But, Oganezov fails to specially disclose generating a policy-compliant recording of the conference.
However, recorded data during the meeting are check to ensure that it complies with policy of the compliant entity (Rogers, Para 0159).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of checking to ensure that recorded data during a meeting complies with policy of the compliant entity of Rogers to the system of Oganezov to collect only data that is compliant with the policy of the entity and the ordinary person skilled in the art would have been motivated to combine to avoid collecting sensitive information about an entity.

Regarding claim 22, in view of claim 21, Oganezov in view of Rogers disclose “wherein the instructions for generating the policy-compliant recording include instructions for editing one or more attributes associated with the first participant in the recording of the conference” (See rejection of claim 2).



wherein the instructions for identifying the one of the set of participants that opted out of the recording of the conference include: instructions for determining that the one of the set of participants who joined the conference at a specified start time is the first participant, 
instructions for determining a response time at which the response indicating opt-out is received from the one of the participants, 
instructions for determining that a duration between the specified start time and the response time is below a specified threshold, and 
instructions for determining that the first participant is the one of the participants who opted out of the recording” (See rejection of claim 15).

Regarding claim 29, in view of claim 21, Oganezov in view of Rogers disclose “wherein the instructions for receiving the responses from the set of participants include: instructions for generating the meeting invite for the conference between the host user and the multiple participants, wherein the meeting invite includes an opt- out option for opting out of the recording of the conference in an event one or more of the participants are subjected to one or more data compliance policies, and instructions for sending the meeting invite to the participants” (See rejection of claim 14).

Regarding claim 30, in view of claim 21, Oganezov discloses wherein the conference is at least one of a telephone conference, video conference, or an online collaboration session between the host user and the multiple participants” (Oganezov, Para 0022).

A system comprising” (Para 0018: system is disclosed): 
“a first component configured to receive responses from a set of participants of multiple participants invited by a host user for a conference, the responses indicating that the set of participants opted out of recording of the conference” (Fig. 3E: Step 383, and Para 0065:7-10, a is meeting is sent to users with option to participate and not to participate in meeting);
“a second component configured to identify one of the set of participants that opted out of the recording of the conference as a first participant, wherein the identifying is performed based on one or more participant indicators” (Fig. 3E: Step 385, and Para 0065:11-14, users responses with opt-out or opt-in option of recoding the meeting tallied by the Server Computer 100);
“a third component configured to determining a [data compliance policy] applicable to the first participant based on a metadata indicator associated with a meeting invite for the conference” (Fig. 3E: Step 385, and Para 0065:11-14, users responses with opt-out or opt-in option of recoding the meeting  tallied by the Server Computer 100);
“and a fourth component configured to generate a [policy-compliant recording] of the conference by applying the data compliance policy to the recording of the conference so as to obfuscate an identity of the first participant” (Para 0037, a recording is produced without the speech of the opted-out participants).
But, Oganezov fails to specially disclose generating a policy-compliant recording of the conference.
However, recorded data during the meeting are check to ensure that it complies with policy of the compliant entity (Rogers, Para 0159).  
.


Claims 3-10 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oganezov in view of Rogers and in further view of Couse et al. (U.S. Patent Application Publication No.: US 2018/0261307 A1 / or “Couse” hereinafter).

Regarding claim 3, in view of claim 2, Oganezov discloses a conference attendee recording opt-out option (Oganezov, Para 0026). 
Rogers discloses comparing location information for user authorization (Rogers, Para 0152).
But, Oganezov fails to specially disclose “wherein editing the one or more attribute associated with the first participant includes: obscuring a face or other identification attribute of the first participant in the recording of the conference”.
However, “obscuring a face or other identification attributes of the first participant in the recording of the conference” would have been obvious (See, Couse, Para 0020, removing personal data from metadata, audio or video).  


Regarding claim 4, in view of claim 2, Oganezov in view Rogers and in further view of Couse disclose “wherein editing the one or more attributes associated with the first participant includes: blocking out a voice of the first participant in the recording of the conference” (Couse, Para 0020, removing personal data from metadata, audio or video).

Regarding claim 5, in view of claim 2, Oganezov in view Rogers and in further view of Couse disclose “wherein editing the one or more attributes associated with the first participant includes: deleting a portion of the recording of the conference having a speech of the first participant” (Couse, Para 0020, removing personal data from metadata, audio or video).

Regarding claim 6, in view of claim 2, Oganezov in view Rogers and in further view of Couse disclose “wherein editing the one or more attributes associated with the first participant includes: generating a summary of a speech of the first participant, deleting one or more portions of the recording of the conference having the speech of the first participant, and adding the summary of the speech to the recording of the conference” (Couse, Para 0020, removing personal data from metadata, audio or video).

wherein the summary of the speech omits any identification information of the first participant” (Couse, Para 0020, removing personal data from metadata, audio or video).

Regarding claim 8, in view of claim 6, Oganezov in view Rogers and in further view of Couse disclose “wherein generating the summary of the speech includes generating the summary using any of artificial intelligence (AI), machine learning (ML), or natural language processing (NLP) techniques” (Couse, Para 0020,  use artificial intelligence for analysis).

Regarding claim 9, in view of claim 1, Oganezov in view Rogers and in further view of Couse disclose “wherein generating the policy-compliant recording includes: determining one or more data compliance policies applicable to the conference based on a metadata indicator associated with the multiple participants and/or the host” (Couse, Para 0020, removing personal data from metadata, audio or video).

Regarding claim 10, in view of claim 9, Oganezov in view Rogers and in further view of Couse disclose “wherein the metadata indicator includes one or more of a geographical location of the participants, an Internet Protocol (IP) address of the participants, a connection protocol using which the participants connect to the conference, an industry to which the participants belong, or an organization to which the participants belong” (Rogers, Para 0152).


wherein the instructions for editing the one or more attributes associated with the first participant include: instructions for at least one of obscuring a face or other identification attribute of the first participant in the recording of the conference, blocking out a voice of the first participant in the recording of the conference, or deleting a portion of the recording of the conference having a speech of the first participant” (See rejection of claims 3-5).

Regarding claim 24, in view of claim 22, Oganezov in view Rogers and in further view of Couse disclose “wherein the instructions for editing the one or more attributes associated with the first participant include: instructions for generating a summary of a speech of the first participant, instructions for deleting one or more portions of the recording of the conference having the speech of the first participant, and instructions for adding the summary of the speech to the recording of the conference” (See rejection of claim 6).

Regarding claim 25, in view of claim 21, Oganezov in view Rogers and in further view of Couse disclose “wherein the instructions for determining the data compliance policy applicable to the first participant include: instructions for determining the data compliance policy based on one or more of a geographical location of the first participant, an IP address of the first participant, a connection protocol using which the first participant connects to the conference, an industry to which the first participant belongs, or an organization to which the first participant belongs” (See rejection of claim 10).

wherein the instructions for determining the data compliance policy applicable to the first participant include: instructions for receiving information from the host user that is indicative of the data compliance policy applicable to the first participant” (See rejection of claim 9).

Claim 33 is rejected on the same basis of claim 1.


Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oganezov in view of Rogers and in further view of Albert et al. (U.S. Patent Application Publication No.: US 2015/0103991 A1 / or “Albert” hereinafter).

Regarding claim 16, in view of claim 13, Oganezov discloses a conference attendee recording opt-out option (Oganezov, Para 0026). 
Rogers discloses comparing location information for user authorization (Rogers, Para 0152).
But, Oganezov fails to specially disclose “wherein identifying the one of the participants includes: comparing a first IP address from which a response indicating the opt-out of one of the participants is received with a second IP address of the first participant in the conference, and in an event the first IP address and the second IP address are the same, determining that the first participant is the one of the participants who opted out of the recording”.

	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of comparing IP address for attendee authorization of Albert to the system of Oganezov and Rogers to ensure that user requesting access to conference is authorized (Albert, Para 0047) and the ordinary person skilled in the art would have been motivated to combine to prevent unauthorized access to a conference.

Regarding claim 28, in view of claim 21, Oganezov in view of Rogers and in further view of Albert disclose “wherein the instructions for identifying the one of the set of participants that opted out of the recording of the conference include: instructions for comparing a first IP address from which a response indicating the opt-out of the one of the set of participants is received with a second IP address of the first participant in the conference, and instructions for, in an event the first IP address and the second IP address are the same, determining that the first participant is the one of the participants who opted out of the recording” (See rejection of claim 16).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drozt et al. (U.S. Patent No.: US 2012/0135775 A1) discloses privacy control in group communication session, where privacy rules specifies for different identity sharing 
Watlington et al. (U.S. Patent Application Publication No.: US 2007/0153091 A1) discloses in a videoconference a user identity information is obscured if requested (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498